The Vice-Chancellor:
The motion for an injunction cannot be granted. The road across the bridge is undoubtedly a highway, though all persons and carriages passing must pay a toll: but, still, it is a public highway. The affidavits in opposition take very much from the force of the allegations in the bill. But this is a case in which the parties have legal rights. The bridge is a public one. If persons take improper loads and the bridge has been properly constructed, then the owners of it have a remedy by a special action on the case or in trespass for damage done; while, on the other hand, if passengers and their property should *217Sustain an injury by a breaking from ordinary loads, the oWners must respond in damages. The law affords a reciprocal remedy in all such cases; and I shall leave the parties to their legal right.
It is true, this court has jurisdiction to prevent irreparable injury ; but the injury is not irreparable, where damages, as here can be ascertained without difficulty, and compensation made in money. And I would observe, with respect to the tolls, that no equity arises from the circumstance of the complainants not being enabled to charge more than nine cents for a heavy load. This is a matter for the legislature ; and the complainants will have an opportunity of applying for an amendatory, act, raising their tolls, before the contract, which the defendants have entered into and which requires this large quantity of marble to be transported, shall have been completed.
Motion denied.